STRAUP, C. J.
(concurring).
From the nature of the work prosecuted, the ease is not within the rule where the master was required to make or could make the place safe or guard the servant against dangers incident to the work or where the master was derelict in the discharge of any such duties, nor is it one where the master directed a servant to a place or to do something at or about which the servant could assume that the master was required to do or had done anything with respect- to making the place safe or guarding the servant against dangers, nor one where the servant could absolve himself from the charge of assumption of risk by yielding his judgment respecting danger to that of his master’s.